Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on April 5, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on March 24, 2022, have been entered.

Status of Claims
Amendment of claims 7 and 16-17 is acknowledged
Claims 1-9, 11-12 and 15-25 are currently pending and are the subject of this office action.
Claims 1-6, 8-9, 11 and 19-25 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28, 2016.
Claims 7, 12 and 15-18 are presently under examination as they relate to the following species: 5-FU as the chemotherapeutic agent.

Priority
	The present application is a CON of 13/660,129 (US 937458) filed on 10/25/2012, which is a CON of 13/020,077 filed on 02/03/2011 (ABN), which is a CON of 11/510,682 (US 8000630) filed 08/25/2006, which is a CON of PCT/US05/05268 filed 02/21/2005 which claims benefit of 60/548,021 filed 02/26/2004.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 7, 12 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zagon et. al. (Cancer Letters (1997) 112:167-175, cited by Applicant, cited in previous office action) and Zimmerman et. al. (Cancer (1981) 47:1724-1728, cited in prior office action) in view of Rothman et. al. (Cancer (1991) 68:264-268, cited in prior office action) as evidenced by Freierich et. al. (Cancer Chemotherapy Reports (1966) 50:219-244, cited in prior office action).

For claims 7 and 12, Zagon teaches treatment of pancreatic cancer with OGF (see title and abstract).  Zagon further teaches a dosage of 5 mg/kg of body weight in mice by injection three times daily (see abstract).  By administering OGF at least one day or three times a day, it means that OGF was administered at least one a week.
Zagon does not teach a method of treating pancreatic cancer comprising the administration of a composition comprising 5-fluorouracil (5-FU).  However, Rothman teaches the treatment of pancreatic cancer with a composition comprising of 5-FU (see title and entire document). 
Rothman further teaches that 5-FU is administered daily (i.e. at least once weekly) for about 10 weeks per cycle and cycles were repeated at week 12 (i.e. 2-week rest period) (see drug regimen on page 265).   
None of the above references teach the administration of carboplatin.  Even though Rothman teaches that 5-FU is administered with a weekly co-administration of cisplatin, Rothman further teaches that 5-FU has been effectively administered as a single agent (see page 264, left column, reference 3) referring to Zimmerman.  Zimmerman teaches that 5-FU is effective in treating pancreatic carcinoma as a single agent (see abstract and entire reference). 
Zagon does not teach an amount of 0.02 mg/kg/day to 1.0 mg/kg/day of OGF.  However, as stated above, Zagon teaches the administration of 5 mg/kg of body weight in mice by injection three times daily for a total of 15 mg/kg/day for mice.  This amount translates into 1.22 mg/kg/day for a human as evidenced by Freierich (see equation (1) on page 225, and km values on page 238, 15 mg/kg/day (mice) x 3/37 = 1.22 mg/kg/day in humans) which is very close to the range claimed: 0.020 mg/kg/day to 1.0 mg/kg/day.

At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (OGF and 5-FU) each of which is taught by the prior art to be useful for the same purpose (treating pancreatic cancer), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Further, since the amount of OGF administered by Zagon is so close to the amount disclosed in the instant claims, based on MPEP 2144.05: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Zagon et al. teach that a dosage of 1.22 mg/kg/day is used to treat pancreatic cancer generally, the dosage is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating pancreatic cancer.
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Finally, since OFG is administered in combination with 5-FU which is also effective in treating pancreatic cancer, it will be expected that the amount of OGF will be lower than when administered alone.

The prior art is silent regarding the above combination “being capable of increasing the kill rate of neoplasia cells greater than is achieved when administered 5-FU or OGF alone at the same amounts within 96 hours of cotreatment”.  However, the kill rate of a combination will depend on the type of combination and the amount used in the combination relative to the amount used individually, which seem to be the same or similar to the prior art (Zagon and Rothman).  Further, it is expected that the administration of two active agents instead of one will be more effective (i.e. at least additive) than each of the individual agents at the same amount. 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the combination made obvious by the prior art (OGF and 5-FU) does not possess the same material, structural and functional characteristics of the alleged combination claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the combination used in the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claims 7 and 12 with a reasonable expectation of success.

For claim 15, Zagon further teaches a dosage of 5 mg/kg of body weight in mice by injection three times daily (see abstract) which is equivalent to 1.22 mg/kg/day for a human as evidenced by Freierich (see equation (1) on page 225, and km values on page 238, 15 mg/kg/day (mice) x 3/37 = 1.22 mg/kg/day in humans) which is very close to the range claimed: 0.1 mg/kg/day to 0.4 mg/kg/day.
Since the amount of OGF administered by Zagon is so close to the amount disclosed in the instant claims, based on MPEP 2144.05: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Zagon et al. teach that a dosage of 1.22 mg/kg/day is used to treat pancreatic cancer generally, the dosage is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating pancreatic cancer.
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Finally, since OFG is administered in combination with 5-FU which is also effective in treating pancreatic cancer, it will be expected that the amount of OGF will be lower than when administered alone.
All this will result in the practice of claim 15 with a reasonable expectation of success.

For claims 16 and 17, Rothman teaches the intravenous administration of 5-FU at a rate of 300 mg/m2 (see drug regimen on page 265), which anticipates the instantly claimed range from about 100 to 1000 mg/m2.   Rothman further teaches that 5-FU is administered daily (i.e. at least once weekly) for about 10 weeks per cycle and cycles were repeated at week 12 (i.e. after a two-week rest period) (see drug regimen on page 265).  By repeating the cycle, it means that after a two-week rest period, the cycle of 10 weeks starts again.
As mentioned before: Zagon further teaches a dosage of 5 mg/kg of body weight in mice of OGF by injection three times daily (i.e. at least once a week, see abstract).
Regarding the order of administration there are two possibilities: OGF and 5FU are administered simultaneously or one after the other (i.e. sequentially).
Based on this, and based on the teachings of Zagon regarding the administration of OGF and based on the general knowledge about dose optimization, the skilled in the art will be motivated to find the best possible dose regime for the administration of a composition comprising OGF and 5-FU, since dose regime optimization is no more than routine practice in the pharmaceutical art, thus resulting in the practice of claims 16 and 17 with a reasonable expectation of success. 

For claim 18, Rothman teaches the intravenous infusion of 5-FU (see page 265 under Drug Regimen) and Zagon teaches the subcutaneous administration of OGF (see page 168 under 2.1 animal and tumors), thus resulting in the practice of claim 18 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
A. There is no reasonable Expectation of success in modifying Zagon to utilize the claimed concentration of OGF.
Examiner’s response:
First, Zagon teaches the administration of 5 mg/kg of body weight in mice by injection three times daily for a total of 15 mg/kg/day for mice.  This amount translates into 1.22 mg/kg/day for a human which is very close to the range claimed: 0.020 mg/kg/day to 1.0 mg/kg/day.
Without more, MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Second, and as stated in the above rejection: since OFG is administered in combination with 5-FU which is also effective in treating pancreatic cancer, it will be expected that the amount of OGF will be lower than when administered alone.
Finally, Zagon statement: “whether an increase in the dose of OGF and/or frequency of drug administration would enhance the antitumor action of OGF must be explored” is simply an invitation for further research and by no means will discourage the skilled in the art to explore different amounts of OGF, whether they are higher or lower than the amount disclosed by Zagon, in particular, when OGF is now co-administered with another drug (5FU) that is effective in treating pancreatic cancer, as such, less amount of OGF should be required.

Applicant argues that:
B. The claimed concentration of OGF is not the result of routine optimization
Examiner’s response:
First, even when there is no overlap, MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Second, in Ex parte Richard et. al., the difference between the concentration of the active agent of the prior art and the concentration of the active agent claimed was around 100% (i.e. the concentration of the prior art was about half of the concentration claimed).  In the instant case wherein the amount disclosed by Zagon (1.22 mg/kg/day) is only 22% higher than the upper limit of the amount claimed (1.00 mg/kg/day).  Further, in the Ex parte Richard et. al. case there was no co-administration of another drug, while in the instant case there is, which is expected to require less amount of what normally is administered with both drugs separately.

Applicant argues that:
C. Zagon fails to teach the claimed dosing regimen.
Examiner’s response:
First, the Zagon reference clearly teaches the administration of OGF at least once a week.  By administering OGF just once, Zagon anticipates “at least once a week”.  Further, Zagon teaches the administration 3 times a day; 3 times a day is encompassed by “at least once a week”.
Second, the fact that Rothman teaches the conditions for administering 5FU with another drug that is also effective in treating pancreatic cancer, can be the starting point for dose optimization of the co-administration of 5FU and other drugs that are also effective in treating pancreatic cancer.









Conclusion
No claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 4, 2022.